Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 USC 101 because the claimed invention is directed towards nonstatutory subject matter. 
A machine must comprise at least one structural limitation. The claim(s) fail(s) to include at least one structural element/limitation. Therefore the claimed subject matter as whole fails to fall within the definition of a patentable eligible category of subject matter and fails to meet the requirements of 35 USC § 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190215361 to Lohmar in view of US 20050188073 to Nakamichi.


Regarding claim 1, 
Lohmar teaches a data transmission method, comprising: 

receiving, by a management apparatus, a service request sent by a terminal device (¶ 10-14, receiving request, ¶ 87-108); 

determining, by the management apparatus based on the service request, a target transmission path of service data corresponding to the service request and a change policy corresponding to the target transmission path (¶ 10-14, determination of target path and policy); 

changing, by the management apparatus according to the change policy, a current CDN content delivery network (CDN) managed by the management apparatus to a target CDN, wherein the target CDN comprises a plurality of serving nodes corresponding to the target transmission path (¶ 10-14, 54, changing CDN entity); 
Lohmar fails to teach but Nakamichi teaches:

sending, by the management apparatus, an indication message to a first serving node in the target CDN, to indicate the first serving node to send the service data to the terminal device through the target transmission path, wherein the first serving node stores the service data; or sending, by the management apparatus, an indication message to a second serving node in the target CDN, to indicate the second serving node to send the service data to the terminal device, wherein the service data is transmitted to the second serving node through the target transmission path (¶ 122-134, notification to server to start content delivery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Nakamichi. The motivation to do so is that the teachings of Nakamichi would have been advantageous in terms of facilitating load balancing and packet transfer delay reduction (Nakamichi, ¶ 14-15, 122).






Regarding claim 15,
Lohmar teaches:
wherein the management apparatus is further caused to perform at least one of the following: adjusting a quantity and deployment locations of serving nodes, wherein the first serving node or the second serving node comprises a central serving node, a transit serving node, or an edge serving node; adjusting a value of a bandwidth connected between at least two serving nodes; and adding at least one service function for at least one of the serving nodes, the at least one service function comprising at least one of 

Claims 12 and 20 are addressed by similar rationale as claim 1.






Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar and Nakamichi in view of “Supporting high-quality video streaming with SDN-based CDNs” to Chen.
Regarding claims 10, 18,
Lohmar fails to teach teaches:

wherein after the determining, by the management apparatus based on the service request, of the target transmission path of service data corresponding to the service request and the change policy corresponding to the target transmission path, the method further comprises: 

determining, by the management apparatus, a routing forwarding rule corresponding to the target transmission path; and setting, by the management apparatus according to the routing forwarding rule, routing information of the serving nodes corresponding to the target transmission path.
However, Chen teaches:
determining, by the management apparatus, a routing forwarding rule corresponding to the target transmission path; and setting, by the management apparatus according to the routing forwarding rule, routing information of the serving nodes corresponding to the target transmission path (section 2.1-2.3 route setting functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chen. The motivation to do so is that the teachings of Chen would have been advantageous in terms of obtaining the best connections to meet video requirements (Chen, section 2.3).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar, and Nakamichi in view of US 20210014733 to Soliman.

Regardign claim 11, 19,
Lohmar fails to teach but Soliman teaches: 

wherein the indicating the first serving node to send the service data to the terminal device through the target transmission path comprises: indicating, by the management apparatus, the first serving node to send the service data to the second serving node through the target transmission path, so that the second serving node sends the service data to the terminal device, wherein the second serving node is an edge serving node of the target transmission path (¶ 95-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Soliman. The motivation to do so is that the teachings of Soliman would have been advantageous in terms of facilitating handovers (Soliman, ¶ 95-107).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445